NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             MARWA M., Appellant,

                                         v.

  DEPARTMENT OF CHILD SAFETY, E.A., Y.A., N.A., Y.A., Appellees.

                              No. 1 CA-JV 16-0139
                                FILED 11-3-2016


            Appeal from the Superior Court in Maricopa County
                              No. JD23942
                 The Honorable Cari A. Harrison, Judge

                                   AFFIRMED


                                    COUNSEL

Gates Law Firm LLC, Buckeye
By S. Marie Gates
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amber E. Pershon
Counsel for Appellee Department of Child Safety
                          MARWA M. v. DCS, et al.
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Christopher T. Whitten1 joined.


W I N T H R O P, Judge:

¶1           Marwa M. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to E.A., Y.A., N.A., and Y.A. (collectively,
“the children”). Mother contends the court abused its discretion in
proceeding with a severance hearing after she failed to appear at a status
conference. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶2          Mother is the biological mother of the children, who were
born between August 2006 and June 2012.

¶3             In June 2013, Mother reported to the Glendale Police
Department that Amjad Z. (“Father”)3 physically assaulted her. The
Department of Child Safety (“DCS”) subsequently initiated a protective
plan that helped Mother enter a domestic violence shelter. Mother then left
the shelter to stay with a family friend.

¶4         In July 2013, DCS took the children into temporary physical
custody when Mother and the children were unable to continue staying


1       The Honorable Christopher T. Whitten, Judge of the Arizona
Superior Court, has been authorized to sit in this matter pursuant to Article
6, Section 3, of the Arizona Constitution.

2      We view the facts and the reasonable inferences therefrom in the
light most favorable to sustaining the juvenile court’s determinations.
Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18, 219 P.3d 296, 303
(App. 2009).

3      Father is referred to both as Amjad and Amgad throughout the
juvenile court record. Father did not appeal the juvenile court’s decision
severing his parental rights and is not a party to this appeal.



                                       2
                         MARWA M. v. DCS, et al.
                          Decision of the Court

with the family friend. DCS then initiated a dependency petition, stating
the children were dependent as to Mother due to neglect. The petition
alleged that (1) Mother reported a long history of domestic violence but
failed to seek any help; (2) Mother had failed to provide the children with
the basic necessities of life; and (3) Mother’s June 2013 drug overdose
showed that she was unable to safely parent due to her mental health issues.
Mother denied the allegations in the dependency petition, but waived her
right to contest them, submitting the issue to the court.4

¶5            In December 2013, the children were adjudicated dependent
as to Mother. The court approved a case plan of reunification concurrent
with severance and adoption. To support the goal of family reunification,
the court ordered that Mother receive parent aide services, a psychological
evaluation, transportation assistance, domestic violence counseling, and
visitation.5

¶6             Over the next year and a half, the children continued in out-
of-home care. Mother participated in various services offered by DCS but
failed to attend all of the children’s appointments.

¶7            In September 2015, DCS moved to terminate Mother’s
parental rights based on her failure to remedy the circumstances that
caused the children to remain in out-of-home care. Specifically, DCS
alleged that although Mother had been offered various services, she was
still unable to effectively control the children and address their special
needs during visitation, and she had not allowed one of the children to visit
her. DCS further alleged that Mother continued to be involved in violent
relationships, stating that a domestic violence incident between Mother and
her significant other occurred during Mother’s visitation time, with one of
the children trying to intervene. Accordingly, pursuant to Arizona Revised
Statutes (“A.R.S.”) section 8-533(B)(8)(c),6 DCS alleged there was a




4     In addition to appointed counsel, a court interpreter was provided
for Mother during court appearances.

5      Nothing in the record indicates Mother or her attorney objected to
these services, suggested they were inadequate, or requested any additional
services at that time.

6     We cite the current version of the statutes if no revisions material to
our decision have occurred since the relevant dates.


                                     3
                         MARWA M. v. DCS, et al.
                          Decision of the Court

substantial likelihood that Mother would be incapable of exercising proper
and effective parental care and control in the near future.

¶8           At an initial severance hearing in November 2015, Mother
indicated her intent to contest DCS’s allegations, and the court set the
matter for mediation and pretrial conference. Mother failed to appear at
the mediation hearing, but she attended the pretrial conference.

¶9           On January 21, 2016, the court conducted a report and review
hearing, and Mother failed to appear. Mother’s attorney informed the court
that Mother did not have transportation. The court found that Mother did
not have good cause for failing to physically appear, and set an evidentiary
hearing on severance for February 19, 2016.

¶10           On February 19, 2016, the court first addressed Mother’s
failure to appear at the January 21 hearing. Mother’s attorney stated that
Mother did not appear because a taxi did not arrive, but conceded that the
taxi was not one that was offered or provided by DCS. DCS argued that
lack of transportation did not suffice as good cause not to appear, and that
Mother could have called someone or used public transportation. Based on
the evidence presented, the court affirmed its prior finding that Mother
failed to appear without good cause.

¶11           The court then heard testimony regarding the severance
motion. A DCS caseworker testified that the children had continued to
remain in out-of-home placement for more than fifteen months and that
Mother had not consistently participated in the services offered to her. The
caseworker also testified that Mother failed to remedy the circumstances
that caused the children to be in out-of-home care due to her continuing
involvement in violent relationships and her inability to discipline or
control the children during visitation. The caseworker further stated that
she did not believe Mother was able to effectively parent the children at that
time or in the near future.

¶12           At the conclusion of the hearing, the court found that DCS
had proven a statutory basis for termination, and that severance of Mother’s
parental rights was in the children’s best interest. Accordingly, the court
terminated Mother’s parental rights to all four children.

¶13           Mother filed a timely notice of appeal. We have appellate
jurisdiction pursuant to Article 6, Section 9, of the Arizona Constitution,
A.R.S. § 8-235(A), and Rule 103(A) of the Arizona Rules of Procedure for
the Juvenile Court.



                                      4
                         MARWA M. v. DCS, et al.
                          Decision of the Court

                                 ANALYSIS

¶14            Mother argues that the juvenile court erred in finding that she
lacked good cause for her failure to appear for the January 21, 2016 hearing.
She contends the court denied her due process by failing to inquire further
into the circumstances regarding her inability to obtain transportation on
the date of the hearing. We review a finding of good cause for failure to
appear for an abuse of discretion. Adrian E. v. Ariz. Dep’t of Econ. Sec., 215
Ariz. 96, 101, ¶ 15, 158 P.3d 225, 230 (App. 2007).

¶15            A parent in termination of parental rights proceedings
initiated by motion has a statutory duty to appear at related hearings, and
a failure to appear may constitute a waiver of the right to challenge the
allegations in the severance motion. See Ariz. R.P. Juv. Ct. 64, 66. “[F]ailure
to appear at the initial hearing, pretrial conference, status conference or
termination adjudication hearing, without good cause, may result in a
finding that the parent . . . has waived legal rights.” Ariz. R.P. Juv. Ct.
64(C).7 Waiver in the severance context may be properly set aside with a
showing of “good cause.” Christy A. v. Ariz. Dep’t of Econ. Sec., 217 Ariz.
299, 304, ¶ 16, 173 P.3d 463, 468 (App. 2007). To establish good cause, a
“party must show that (1) mistake, inadvertence, surprise or excusable
neglect exists and (2) a meritorious defense to the claim exists.” Id.

       I.     Lack of Transportation as Excusable Neglect

¶16          Mother does not clearly set forth an argument for good cause,
but she appears to be arguing that her failure to appear at the January 21
hearing was the result of excusable neglect.

¶17            Generally, parties are responsible for arranging their own
transportation to a dependency action. Bob H. v. Ariz. Dep’t of Econ. Sec., 225
Ariz. 279, 282, ¶ 13, 237 P.3d 632, 635 (App. 2010). Here, Mother arranged
her own transportation for the January 21 hearing, but it did not arrive.
Mother argues that the juvenile court erred by failing to further inquire into
the circumstances surrounding her lack of transportation. But Mother does
not cite any legal authority to support her argument that the juvenile court



7      Further, Mother and her counsel were specifically advised in prior
court proceedings and via minute entries that Mother must attend these
hearings and that her failure to do so could result in acceleration of the
severance hearing and waiver of the right to contest the statutory bases for
termination of parental rights.


                                      5
                          MARWA M. v. DCS, et al.
                           Decision of the Court

has an affirmative duty to solicit information regarding good cause for a
party’s failure to appear and we know of none that exists.

¶18            To the contrary, the burden is on the moving party to show
good cause for failing to appear. See Ariz. R.P. Juv. Ct. 66(D)(2); Christy A.,
217 Ariz. at 304, ¶ 16, 173 P.3d at 468 (citing Richas v. Superior Court, 133
Ariz. 512, 514, 652 P.2d 1035, 1037 (1982)). Here, Mother’s excuse that her
taxi did not arrive is insufficient to establish good cause for failure to
appear. See Bob H., 225 Ariz. at 282, ¶ 13, 237 P.3d at 635. Further, despite
having a month to gather evidence and prepare her argument that good
cause existed, Mother presented no additional evidence to the court to
support such a showing.8 Accordingly, the juvenile court did not abuse its
discretion in finding that Mother failed to appear without good cause.

       II.    Meritorious Defense

¶19           In order to prove the second element of the test for good
cause, a party must also present evidence of a meritorious defense to the
severance motion. Christy A., 217 Ariz. at 304, ¶ 16, 173 P.3d at 468. Here,
Mother presented no evidence at the evidentiary hearing to support such
an argument. Mother’s brief on appeal also fails to identify any meritorious
defense to severance that might exist.

¶20            Moreover, the DCS caseworker’s testimony regarding
Mother’s continued involvement in violent relationships, Mother’s failure
to consistently participate in services offered to her, and Mother’s inability
to effectively parent her children provided evidence supporting the
juvenile court’s finding that severance was in the children’s best interest.
Accordingly, the juvenile court did not abuse its discretion in finding a lack
of good cause for Mother’s failure to appear on January 21, 2016. See Denise
R. v. Ariz. Dep’t of Econ. Sec., 221 Ariz. 92, 93, ¶ 4, 210 P.3d 1263, 1264 (App.
2009) (stating that, on appeal, we will affirm the juvenile court’s factual
findings if supported by reasonable evidence).




8      Although DCS had provided Mother with transportation services in
the past, the record does not reveal the scope of those services.
Significantly, Mother did not argue or provide any evidence that her failure
to appear on January 21 was because she had relied on DCS to provide
transportation, because she had requested transportation from DCS, or
because DCS failed to respond or grant any such request.


                                       6
                     MARWA M. v. DCS, et al.
                      Decision of the Court

                          CONCLUSION

¶21          For the foregoing reasons, the juvenile court’s order
terminating Mother’s parental rights to the children is affirmed.




                     AMY M. WOOD • Clerk of the Court
                      FILED: AA




                                    7